 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBig Rivers Electric Corporation, Employer-Petition-er and Local 1701, International Brotherhood ofElectrical Workers, AFL-CIO. Case 25-UC-112March 7, 1983DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn December 22, 1981, the Regional Directorfor Region 25 issued a Decision and Order in theabove-entitled proceeding in which he dismissedthe Employer's unit clarification petition seeking toexclude "system supervisors" from the Union-rep-resented systemwide operation and maintenanceunit. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review alleging that theRegional Director, in finding that system supervi-sors are neither supervisors nor managerial employ-ees, made erroneous findings of fact and disregard-ed well-established appellate court precedent; andthat his findings raise a substantial question of lawand policy.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.By telegraphic order dated March 15, 1982, theNational Labor Relations Board granted the Em-ployer's request for review.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer is a nonprofit electric generatingand transmission cooperative, located in Hender-son, Kentucky, providing wholesale electricalenergy to 4 distribution cooperatives, which in turndistribute electricity to approximately 68,000 cus-tomers in 22 western Kentucky counties. The Em-ployer also contracts for sales of power with otherelectric utilities and cooperatives as far north asMichigan and as far south as Mississippi.The Union was certified in 1975 as the exclusiverepresentative of a systemwide bargaining unit ofoperation and maintenance employees includingdispatchers (now system supervisors). The currentcollective-bargaining agreement between the Em-ployer and the Union has been in effect since April23, 1981, and expires April 22, 1984.The Energy Control Department, under the Em-ployer's vice general manager of energy supply, isin charge of the operation of the generation andtransmission system. In January 1981, the Employ-266 NLRB No. 72er reorganized this department, installed a newcomputer system (Harris Economic DispatchSystem), changed the dispatcher position title tosystem supervisor, and prepared a new job descrip-tion for that position.There are six system supervisors currently em-ployed in the Energy Control Department. Theywork out of a power control center located in theHenderson headquarters building, under the imme-diate supervision of a manager and an assistantmanager who in turn report directly to the vicegeneral manager of energy supply. The power con-trol center is a substantial distance from most ofthe generating and transmission facilities it con-trols, with the exception of the Henderson generat-ing units which are separately housed. The powercenter is staffed by the system supervisors on a ro-tating basis, 24 hours a day, 7 days a week, whilethe manager and the assistant manager work a 5-day week from 8 a.m. to 5 p.m. The system super-visors, unlike the other bargaining unit employees,are paid on an annual salary basis, but they are eli-gible for straight overtime if directed to work a 10-or 12-hour shift. They have attended supervisorymeetings, and although they have basically thesame vacations, leaves, holidays, and jury dutybenefits as the other bargaining unit employees,they receive greater medical, dental, disability, andpension benefits.The system supervisors are responsible for deter-mining the most economical operation and servicecontinuity for the Employer's entire system of gen-eration and transmission of electrical power. TheHarris System provides them with data acquisition,automatic generation control, system security mon-itoring, economic dispatch, interchange evaluation,communications, and other utility system functions.Thus, their new job description of current responsi-bilities includes coordinating all efforts to covernecessary power loads; making daily load forecastsas to generation availability and reserves; schedul-ing, procurement, and monitoring of hourly gen-eration requirements and power flows including thekeeping of detailed records of hourly transmissions;planning and execution of system operation proce-dures including maintenance of generation, trans-mission, and substation equipment; isolating faultyor defective equipment and coordinating its remov-al from operation, repair, and resumption of serv-ice; restoring service in power system emergencies;negotiating the selling and purchasing of powerfrom interconnected systems.The system supervisors are responsible forminute-by-minute management of the generationand transmission system, including informing gen-eration control room operators what value of gen-380 BIG RIVERS ELECTRIC CORPORATIONeration each unit should produce in order to beeconomically loaded, and they routinely handle thehour-by-hour sales and the scheduling of allamounts of' power needed on an hourly basis, al-though only the manager or assistant manager ar-range "short-term sales" for capacity that is availa-ble for terms usually up to I week or more. SinceJanuary 1981, the Employer has had availableexcess reserve power to sell and the Harris Systemenables the system supervisors to determine thecosts associated with such sales to its own distribu-tion cooperatives and to other utilities through"wheeling" arrangements whereby power is trans-mitted (or wheeled) through the high voltage linesof these interconnected electrical utilities. Thus,when the system supervisor has economically bal-anced his "load" or power demands with genera-tion, it is his responsibility to arrange such "wheel-ing transactions," in order to recover capital costsfor the Company. The system supervisors are alsoauthorized to purchase "dump power," which autility offers at an artificially low price in order tosell immediately rather than rapidly reduce its gen-eration and risk destabilization of its generationunits, a situation which generally occurs wheresevere weather conditions force the utility to useexpensive hydro-facilities, necessitating the sale ofcoal-fired power. If the Employer itself had hydro-facilities, the system supervisors would have theauthority to decide when it would be necessary tosell such dump power. Moreover, in the event ofan emergency on the Employer's system, they mayauthorize the utilization of costlier combustion tur-bines or low sulphur coal, or the purchase ofpower from other utilities.The system supervisors must analyze all the dataprovided by the Harris System and by interconnec-tion charts showing other utility systems, and applythis information to the procedures necessary togenerate power or to pick up necessary load andtransmit such power without interruption of serv-ice, on a routine basis and in power emergencies oroutages. Although there is a training manual availa-ble which contains a general description of how todetermine the most economical way to meet theneeded load or amount of power demanded at agiven moment, there is no manual providing specif-ic instructions or guidelines for the system supervi-sors to follow in carrying out their responsibilitiesas it is not possible to predict exactly what mayoccur at any given time.In the transmission area, the transmission person-nel give the system supervisors 1 day's notice thatthey would like to remove a specific piece ofequipment or line section from service for routinemaintenance, and they estimate the length of timenecessary for the work. At this point, the systemsupervisor evaluates whether or not that piece ofequipment can be taken out of service while stillmaintaining continuity to the consumers. If he de-termines it is feasible, he will grant the authorityfor the work to be done and will write the detailedswitching procedures (switching orders) requiredto remove that particular piece of equipment forservice in a safe manner. The switching orders in-clude instructions for de-energizing the equipmentby operating specific switches in a specific se-quence to open all power sources in order to iso-late the equipment so that it can be worked on.Transmission superintendents assign personnel toexecute these switching orders and the system su-pervisor issues the steps in sequence to the fieldemployee via two-way radio. If the proper se-quence is not followed, the equipment might faultor short circuit and cause injury to the transmissionpersonnel working on it. The system supervisorsalso evaluate requests for maintenance of equip-ment in the generation stations and design anddirect execution of switching orders to facilitatethe repair of this equipment, similar to the rolethey perform in the transmission area as describedabove. All switching orders are designed by thesystem supervisors and, since January 1981, theyhave had full responsibility for their execution.The system supervisors also coordinate all effortsin two types of emergency situations. The first isan emergency on the generation system involving aloss of generation. The particular unit involvedmust be identified and the power plant personnelconsulted directly, to determine how long a timebefore the problem can be corrected. The systemsupervisor brings up the Employer's spinning re-serves which are remaining generation availableand on line, and must contact system supervisors atother utilities with which the Employer is intercon-nected, to determine what power is available, andwhat the cost of that power is. Generation and In-terchange Evaluation studies are run on the com-puter to determine the most economical way tocover the necessary load, and the system supervi-sor has the discretion to override such a study ifthe information does not appear accurate. If noother power is available, the system supervisorthen has the authority to determine whether or notto run the combustion turbine, at five times thecost of coal-fired generation, or to purchase outsidepower, in order to match generation with the load.In the event of a pollution scrubber malfunction, hemay order utilization of costlier low sulphur coalto keep the generating unit operating while theproblem is being corrected.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe second type of emergency occurs on thetransmission system when a piece of line equipmentor substation equipment fails or defaults, resultingin a customer outage. The system supervisor mustidentify the area involved, isolate the faulted or de-fective equipment, provide startup power so thatthe generating units do not cool down, and restoreconsumer service as quickly as possible. This mayinclude responsibility for restoring service to avery large blackout area. The power control centercontains a map board that shows the system super-visor whether switches are open or closed andgives him an indication that a certain line section isout of service. The system supervisor must then de-termine the sequence of switching and keep trackof the steps taken in that sequence. If the emergen-cy occurs after regular working hours or on week-ends, the system supervisor may be unable to con-tact the transmission superintendent for the assign-ment of a lineman to execute the switching ordersand the system supervisor will make that assign-ment himself, contacting a lineman directly from alisting provided by the Employer.During the actual implementation of the switch-ing order, either for routine maintenance or in anemergency situation, the lineman verbally respondsto the orders given by the system supervisor viatwo-way radio, goes out to perform the step orfunction, and reports back to the system supervisorthat the switch has been opened or closed. If a par-ticular piece of equipment is to be worked on, thelineman or substation employee requests a clear-ance from the system supervisor to have that piececompletely disconnected from the electrical system.The system supervisor issues the switching order toaccomplish that and instructs the switchman to puta red tag on the equipment so that the visibly-opened disconnect switch will be closed. When allsources are open and tagged, the system supervisorwill give clearance to the transmission employee toperform the necessary repair. After completion, theemployee reports back and the clearance is re-leased. Although the system supervisors do nothave the authority to discipline or reprimand thetransmission employees they direct, they are ex-pected to and do report infractions or incompe-tence to the transmission superintendent, and, ifnecessary, halt the execution of the switching orderin such instances. After reporting such incidents tothe appropriate superintendent, it is the system su-pervisor's responsibility to see that the execution ofthe order is completed in a satisfactory manner.Based upon the above, we find, contrary to theRegional Director, that system supervisors are stat-utory supervisors within the meaning of the Act.Section 2(11) defines "supervisor" as:...any individual having authority, in the in-terest of the employer, to hire, transfer, sus-pend, lay off, recall, promote, discharge,assign, reward, or discipline other employees,or responsibly to direct them, or to adjusttheir grievances, or effectively to recommendsuch action, if in connection with the forego-ing the exercise of such authority is not of amerely routine or clerical nature, but requiresthe use of independent judgment.It is well established that the definition of statu-tory authority must be read in the disjunctive, and,therefore, supervisory status is proven if the evi-dence establishes the existence of any one of thestatutory criteria listed, regardless of the frequen yof its use. Upon a review of the entire record, It isclear that, while the system supervisors do nothire, transfer, suspend, lay off, recall, promote, dis-charge, reward, discipline, or reprimand the em-ployees they direct, they do responsibly directthem within the meaning of Section 2(11) of theAct. Thus, in emergency situations as well asduring routine maintenance operations, the systemsupervisors personally direct employees in the ex-ecution of complex switching orders. The employ-ees receive step-by-step instructions from thesystem supervisors for each procedure. They mustperform these tasks, and then report back to thesystem supervisor after the completion of eachstep. Execution of a switching order will be haltedby the system supervisor if there is a disciplinaryor competency problem with the employee, andsuch problems are reported by the system supervi-sor to the employee's immediate supervisor. Fur-ther, in emergency situations which occur in thetransmission system after regular working hours oron weekends, the system supervisors often have tomake the initial assignment of work to the field em-ployees as there may be no transmission superin-tendent available.System supervisors clearly are required to exer-cise independent judgment in carrying out their re-sponsibilities. Thus, they alone are responsible forthe design of highly technical and complex switch-ing orders which must handle all possible contin-gencies in both emergency and routine matters; andthey alone give the individual instructions directlyto the employees for the execution of those orders.There is no manual to guide them in designing theswitching orders and they do not need to obtainI We, therefore, need not reach the Employer's alternate contentionthat system supervisors are also exempt from the Act's coverage as man-agerial employees.382 BIG RIVERS ELECTRIC CORPORATIONapproval of their designs before ordering imple-mentation. The fact that they may communicatethrough other supervisory personnel, particularlyin the initial assignment of work, does not lessenthe extent of their authority; nor does the fact thatthey are located in a facility which is some distancefrom the work being performed and have no visualobservation of that work, since they are the oneswho issue the orders and are responsible for theirproper and safe execution. Moreover, since systemsupervisors are on duty 24 hours a day, 7 days aweek, they often have the sole and complete re-sponsibility for ensuring safe and continuous serv-ice to the Employer's customers, as there are noother supervisory personnel on duty in the powercontrol center on weekends or after regular work-ing hours. Lastly, we note that, although not initself determinative, the Employer has classifiedand treated this position as supervisory, schedulesmanagement meetings to include them, pays thesystem supervisors on a salaried basis, and accordsthem certain fringe benefits which its other super-visors receive but which other bargaining unit em-ployees do not. These factors buttress our findingin this case that the Employer's system supervisorsare supervisors within the meaning of the Act.2Accordingly, we shall clarify the existing unit toexclude the system supervisor position.ORDERIt is hereby ordered that the certification in Case25-RC-5955 heretofore issued to Local 1701, Inter-national Brotherhood of Electrical Workers, AFL-CIO, be, and it hereby is, clarified by specificallyexcluding the classification of system supervisorfrom the unit.2 To the extent prior Board decisions are inconsistent with this Deci-sion, they are hereby overruled. See, e.g., Arizona Public Service Compa-ny, 182 NLRB 505 (1970), enforcement denied 453 F.2d 228 (9th Cir.1971); Detroit Edison Company, 216 NLRB 1022 (1975), enforcementdenied 537 F.2d 239 (6th Cir. 1976); Maine Yankee Atomic Power Ca, 239NLRB 1216 (1979), enforcement denied 624 F.2d 347 (Ist Cir. 1980);Southern Indiana Gas d Electric Company, 249 NLRB 252 (1980), en-forcement denied 657 F.2d 878 (7th Cir. 1981); Monogahela Power Compa-ny, 252 NLRB 715 (1980). enforcement denied 657 F.2d 608 (4th Cir.1981).383